                               UNITED STATES DISTRICT COURT

                                        DISTRICT OF MAINE


    UNITED STATES OF AMERICA                            )
                                                        )
    V.                                                  )
                                                        )
    ROGELIO RIOS,                                       )   1:18-CR-00185-LEW
                                                        )
                            Defendant                   )


                               DECISION AND ORDER ON
                           DEFENDANT’S MOTION TO SUPPRESS

          On December 13, 2018, Rogelio Rios was indicted on one count of “knowingly and

intentionally possess[ing] with the intent to distribute 50 grams or more of

methamphetamine, a Schedule II controlled substance,” in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(A)(viii). Indictment (ECF No. 21). Rios now moves to suppress

evidence gathered from the July 12, 2018 stop and search of his pickup truck as well as all

information obtained as a result of the search. Mot. to Suppress (“Motion”) (ECF No. 35).

The motion is DENIED.

                                           BACKGROUND

          The parties do not contest the key facts. On July 11, 2018, the Maine Drug

Enforcement Agency (“MDEA”) received a call from a confidential source indicating that

a man named Jared Fogg had rented Room 34 at the Briarwood Motor Inn in Lincoln,

Maine, and was there to sell illegal drugs. 1 Response, Ex. 1 ¶ 1 (ECF No. 36-1, #72). This


1
    The Agent who received this call indicated the source had “provided credible information in the past.”
    Response, Ex. 1 ¶ 1 (ECF No. 36-1, #72).
source did not indicate which type of drugs Fogg was allegedly selling, but the source did

notify the MDEA that Fogg was joined by an “Indian” male and was using a white Ford

F250 pickup with Florida plates 578PMW. Id. The source also told the MDEA agent that

Fogg was carrying a firearm. Id.

       On the same day, the Lincoln Police Department received a complaint from a co-

conspirator who admitted to selling “ice” or “crystal” methamphetamine and heroin in the

Lincoln area. Id. ¶ 9. This co-conspirator informed police that he received his supply from

Fogg and provided details regarding when and where he purchased drugs from Fogg. Id.

That day, Lincoln Police officers observed the co-conspirator and Fogg together in the

parking lot of the Briarwood Motor Inn. Id

       On the morning of July 12, 2018, an MDEA agent observed a white Ford F250

pickup with Florida registration matching the confidential source’s description at the

Briarwood Motor Inn. Id. Upon conducting a registration check on the pickup, MDEA

agents learned the truck was registered to two men from Florida – one of whom was the

Defendant, Rogelio Rios. Id. ¶ 2. MDEA officers showed a picture of Rios to the

confidential source and the source confirmed Rios looked like the man accompanying

Fogg. Id.

       Fogg had been linked to drug activity in northern Maine on multiple occasions prior

to the July 12, 2018 traffic stop. On July 13, 2017, a cooperating defendant supplied

MDEA with information that Fogg commonly travelled from Florida to Maine and would

remain in Maine for 2-3 weeks at a time in order to sell crystal meth. Id. ¶ 6. This

informant indicated they had seen “Fogg with a gallon sized Ziploc bag full of crystal meth

                                             2
and a large amount of money spread out on the bed.” Id. On March 16, 2018, another

cooperating defendant stated Fogg was the methamphetamine source for the Houlton area.

Id. ¶ 7. On July 3, 2018, a third cooperating defendant stated Fogg was one of the “big

fish” in the Houlton crystal methamphetamine trafficking market and indicated that Fogg

drove a “new Florida plated white Ford pickup.” Id. ¶ 8. Two of the cooperating

defendants indicated that Fogg commonly rented a hotel room for the purposes of selling

drugs. Id. ¶¶ 6, 8.

       Based on the reports from the three cooperating defendants as well as the

information provided by the confidential source, MDEA obtained a state search warrant on

July 12, 2018, for Room 34 and set up surveillance at the Briarwood Motor Inn. Id. ¶ 10;

Response, Ex. 2 (ECF No. 36-2). Throughout the course of the day, officers observed Rios

driving the truck as he made various stops at Walmart, Circle K, and the Daigle Oil

Company. Response, Ex. 1 ¶¶ 12-13 (ECF No. 36-1, #75). Officers then observed Rios

pick up Fogg from a residence in Houlton, after which Rios and Fogg travelled to several

residences and made multiple stops at a local gas station. Id. ¶ 13. Rios and Fogg then

travelled to Mattawamkeag and stopped at a residence for nearly an hour, during which

time officers observed three individuals outside the truck with the doors open, “removing

something from the vehicle.” Id. ¶ 14. Fogg and Rios then returned to Lincoln, stopped

at the Lincoln Circle K, and ultimately returned to the Briarwood Motor Inn. Id. ¶¶ 14-15.

       Upon their arrival at the Briarwood Motor Inn, Lincoln Police Officers conducted a

traffic stop on the vehicle. Id. ¶ 15. Officers searched Rios’s white Ford pickup and



                                            3
recovered various items including firearms and illicit drugs. 2 Response, 4 (ECF No. 36,

#65).

                                             DISCUSSION

          Rios makes two primary arguments in favor of his Motion to Suppress. First, he

contends that the search of his truck and the resulting seizure of items and information

“violated his rights under the 4th and 14th amendments to the United States Constitution

and Article 1, § 5 of the Maine Constitution” because the search warrant did not describe

the place to be searched – his truck – with “requisite particularity.” Motion, 1 (ECF No.

35, #57). Second, in response to the Government’s contentions, Rios asserts that the

“automobile exception” does not apply to the facts of this case and cannot be used to justify

the warrantless search of his truck. Id. at 3. However, as explained below, because law

enforcement officers properly searched his vehicle pursuant to the automobile exception to




2
    The items collected included:
        • A 9 mm loaded handgun with a teal colored grip. The handgun was found in Fogg’s bag.
          An NCIC check through dispatch resulted in the firearm having been reported stolen;
        • A Keltic PF9 9 mm loaded handgun with a round in the chamber was found in the driver’s
          side center console;
        • Suspected black tar heroin weighing 10 grams found on Fogg’s person;
        • Suspected heroin weighing 32.4 grams found on Fogg’s person;
        • Crack cocaine weighing 2.2 grams found on Fogg’s person;
        • Methamphetamine weighing 125.1 grams found in a hide located in the headliner of vehicle;
        • U.S. Currency totaling Nineteen Thousand Eight Hundred Eighty-Eight Dollars ($19,888.00)
          found in Fogg’s bag; and
        • Three cellular telephones.
    Response 4 (ECF No. 36, #65). On September 19, 2018, law enforcement officers received a federal
    search warrant for the three cellular telephones recovered during the July 12, 2018 stop and search.
    Response, Ex. 3 (ECF No. 36-3). In support of the search warrant, the MDEA submitted an affidavit
    detailing the July 2018 events and substantiating the Task Force Officer’s belief, based on his training
    and experience, that a search of the three telephones would “yield[] evidence of contact and association
    between and among narcotics traffickers, customers and associates.” Id. ¶ 17.
                                                      4
the warrant requirement, the “requisite particularity” of the search warrant is irrelevant and

will not be considered for purposes of this Motion to Suppress.

I.   AUTOMOBILE EXCEPTION

       The Fourth Amendment guarantees the “right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S.

CONST. amend. IV. As a general rule, “searches conducted outside the judicial process,

without prior approval by judge or magistrate, are per se unreasonable under the Fourth

Amendment – subject only to a few specifically established and well-delineated

exceptions.” Katz v. United States, 389 U.S. 347, 357 (1967). One such exception is the

“automobile exception” which provides that “police officers may seize and search an

automobile prior to obtaining a warrant where they have probable cause to believe that the

automobile contains contraband.” United States v. Silva, 742 F.3d 1, 7 (1st Cir. 2014); see

also Ornelas v. United States, 517 U.S. 690, 693 (1996) (“[A] warrantless search of a car

is valid if based on probable cause.”); United States v. Polanco, 634 F.3d 39, 42 (1st Cir.

2011) (“[T]he auto exception . . . provides that ‘[i]f there is probable cause to believe a

vehicle contains evidence of criminal activity,’ agents can search without a warrant ‘any

area of the vehicle in which the evidence may be found.’”) (quoting Arizona v. Gant, 556

U.S. 332, 347 (2009)).

       Probable cause to search a vehicle is present “where the known facts and

circumstances are sufficient to warrant a man of reasonable prudence in the belief that

contraband or evidence of a crime will be found.”              Ornelas, 517 U.S. at 696

(citing Brinegar v. United States, 338 U.S. 160, 175–176 (1949)). As stated by the First

                                              5
Circuit, “[t]he standard is satisfied when the totality of the circumstances create ‘a fair

probability that . . . evidence of a crime will be found in a particular place.’” Silva, 742

F.3d at 7 (quoting United States v. Hicks, 575 F.3d 130, 136 (1st Cir. 2009)).

       The record indicates that at the time law enforcement officers searched Rios’s truck

– the vehicle in which Fogg was a passenger – they had “ample evidence supporting a

finding of probable cause for a search” of the vehicle. Silva, 742 F.3d at 7. Fogg’s drug

dealing activities in Northern Maine had been catalogued by local police and MDEA agents

since July 2017. See Response, Ex. 1 ¶ 6-8 (ECF No. 36-1, #73-74). These reports

indicated Fogg routinely travelled North from Florida with the express purpose of selling

illicit drugs in the Houlton area. Id. ¶¶ 6, 8. Two of these reports referenced Fogg’s use

of a “white Ford pickup” matching the description of the vehicle searched. Id. ¶¶ 1, 8.

Finally, on the day of the search, law enforcement officers had observed Rios and Fogg

making various stops throughout Houlton and Mattawamkeag in the white pickup truck

and believed these stops were for the purpose of “collecting money and/or delivering drugs

to their clientele in Houlton.” Id. ¶¶ 12-15. This evidence establishes that officers had

sufficient probable cause to believe the truck Rios and Fogg had driven throughout the day

contained “evidence of criminal activity”; therefore, under the ‘auto exception,’ officers

were free to search “any area of the vehicle in which the evidence may be found” without

a warrant. Polanco, 634 F.3d at 42.




                                             6
                                   CONCLUSION

      As discussed above, the search of Rios’s truck was lawful and did not require a

warrant because it fell within the automobile exception. Defendant’s Motion to Suppress

(ECF No. 35) is DENIED.


      SO ORDERED.

      Dated this 14th day of March, 2019


                                               /s/ Lance E. Walker
                                               LANCE E. WALKER
                                               UNITED STATES DISTRICT JUDGE




                                           7
